— Writ of habeas corpus in the nature of an application for bail reduction upon Suffolk County indictment No. 2046A-2013, to release the defendant on his own recognizance or, in the alternative, fixing bail.
Adjudged that the writ is sustained, without costs or disbursements, to the extent that bail on Suffolk County indictment No. 2046A-2013 is reduced from the sum of $2,000,000 to the sum of $1,000,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $1,000,000 as a cash bail alternative, on condition that the defendant shall surrender any and all passports he may have to the Office of the District Attorney of Suffolk County and is prohibited from applying for any new or replacement passports, and that the defendant shall comply with all conditions set by the County Court, Suffolk County, including his appearance at a bail source hearing; and it is further,
Ordered that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has (1) given an insurance company bail bond in the amount of $1,000,000 or has deposited the sum of $1,000,000 as a cash bail alternative, (2) surrendered any and all passports he may have to the Office of the District Attorney of Suffolk County, and (3) complied with all conditions set by the County Court, Suffolk County, including his appearance at a bail source hearing, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant. Rivera, J.E, Balkin, Chambers and Sgroi, JJ., concur.